Citation Nr: 1626073	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 25, 2011 and 30 percent since for ischemic heart disease (IHD).

2.  Entitlement to a disability rating in excess of 60 percent for IHD.

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In light of the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), (a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran) the Board has considered the TDIU claim as part of his pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.

In support of his claim, the Veteran testified at a hearing at the RO in April 2016 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board is granting a 60 percent rating for IHD and the issue of a higher rating for this disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appeal period the Veteran's IHD/coronary artery disease (CAD) has been manifested by an ejection fraction of 50 percent.


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for IHD/CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran states that the currently assigned disability rating for the service connected heart disability does not adequately reflect the severity of his disability. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Private medical records relate that the Veteran suffered a myocardial infarction (MI) in 2008.  He subsequently underwent angioplasty and placement of stents to two arteries.  

By rating action in June 2010, service connection was granted for coronary heart disease, effective October 22, 2008.

In May 2011, the Veteran filed a claim for an increased rating for heart disease.  In May 2013 the RO increased the rating to 30 percent.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Veteran's IHD/CAD is rated under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease.  For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Diagnostic Code 7005 provides a 10 percent rating for CAD resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  CAD resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  CAD resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.

Turing to the evidence, a private exercise myocardial perfusion scan was performed on March 11 2011.  The results indicated a small inferior wall scar and moderate inferolateral ischemia.  The exercise stress test was negative for ischemia and the left ventricle was normal size and function.  The ejection fraction was 50 percent.  A METs level of 10.1 was reached.  The report indicated that the Veteran had no symptoms during exercise; the electrocardiogram at rest was normal; and no electrocardiographic changes were noted during exercising.  However, in a letter dated in May 2011, the private physician indicated that an echo and EKG showed left ventricle enlargement and hypertrophy.  He stated that the Veteran should qualify for persistent myocardial ischemia.

The Veteran sought VA follow up treatment in May 2011.  The examiner noted you were started on Plavix, Norvasc, and Lasix by your private physician due to chest pains at rest.  The Veteran was advised to continue Plavix and aspirin.  

VA examination was conducted in July 2011.  The examiner noted the Veteran's medical history.  The examiner confirms the diagnosis of ischemia heart disease.  The examiner concluded that there was no left ventricle hypertrophy based on echocardiogram and myocardial perfusion testing.  The examiner also noted that his coronary artery disease would prevent any employment as a carpenter but it would not prevent sedentary employment based on his METS level and ejection fraction.  

A perfusion scan was conducted in October 2011.  The Veteran exercised and achieved 5.9 METS.  The exercise was stopped due to fatigue and dizziness.  The perfusion scan was considered abnormal with small posterolateral fixed defects with the estimated left ventricular ejection fraction of 51 percent.  The chest pain was considered acute bronchitis.  

A VA examination was conducted in January 2012.  The examiner noted the October 2011 exercise stress test and also noted that there was no congestive heart failure.  A diagnosis of ischemic heart disease was confirmed.  

The record contains VA outpatient records that date from 2012 to 2014.  The Veteran was seen on several occasions for chest pain.  In February 2012 and January 2013, he was seen for chest pain.  In October 2013 he underwent percutaneous coronary intervention and angiography due to an artery lesion.  The Veteran was seen by VA in January 2014, May 2014, and August 2014, for complaints of chest pain.  Cardiac catherization conducted in January and May 2014 showed non-obstructive CAD with no intervenable disease.  In October 2014, the Veteran was seen again for chest pain.  The Veteran's chest pain was associated with anxiety.  

As noted by the Veteran, records from March 2011 reveal an ejection fraction of 50 percent.  Such an ejection fraction is consistent with a rating of 60 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, a rating of 60 percent is warranted for the entire appeal period.  

In light of the need for additional VA examination the Board will remand the case to determine if a higher rating is warranted.  

In exceptional cases, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  38 C.F.R. § 3.321.   The Board will defer consideration of 38 C.F.R. § 3.321.   


ORDER

Entitlement to a rating of 60 percent for IHD/CAD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although there was sufficient medical evidence to award the 60 percent rating for the Veteran's heart disabilities assigned herein, the Board finds that an updated examination is necessary to determine whether even higher ratings are warranted.  At his hearing, the Veteran stated that he had recently received VA treatment for his IHD.  He also stated that he was diagnosed with congestive heart failure.  Therefore, all outstanding medical records should be obtained and VA examination should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his TDIU claim.

2.  Obtain any updated treatment records of the Veteran and associate them with the record to include complete VA treatment records, dated from 2014 forward, and associate them with the Veterans Benefits Management System (VBMS) and Virtual VA e-folders.

3.  Schedule the Veteran for a VA examination to determine the severity of his IHD/CAD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

4.  Also schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the e-folder must be made available to and reviewed by the examiner.

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.

5.  Thereafter the RO should review the case.  If the VA examiner finds that the Veteran is unemployable based on any single disability, the RO should consider whether entitlement to SMC under 38 U.S.C. § 1114(s) is also warranted.

6.  After all indicated development has been completed, the RO should review the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and agent should be furnished with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


